DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to filed on 05/13/2022.
Claims 1, 7-11, and 17-20 are pending of which claims 1, 11, and 20 are independent, and claims 2-6 and 12-16 are canceled.
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or non-obviousness.
Claims 1, 8-11, 18, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20120057560 to Park (hereinafter “Park”) in view of US. Pub. 20200235869 to Pradas (hereinafter “Pradas”)

Regarding claim 1: Prada discloses a method performed by a terminal in a wireless communication system, the method comprising: identifying that a maximum number of retransmissions associated with a radio link control (RLC) entity is reached(Prada, see paragraph[0049], a maximum transmission time limit to acknowledge may be defined for each PDCP PDU, if the maximum transmission time limit is reached, an indication may be triggered to higher layers, which then trigger RLF, and see paragraph[0004], when RLC Acknowledge Mode (AM) is configured, each RLC entity will perform retransmissions until the data has been successfully acknowledged or the maximum number of RLC retransmissions has been reached, and in the latter case, the UE triggers the Radio Link Failure (RLF) procedure; this case that reaching the maximum number of RLC retransmissions may occur in limited-coverage situations); identifying, that at least one allowed cell for a logical channel associated with the RLC entity does not include a primary cell (Prada, see paragraph [0079],when two legs from a UE to two different cells ( one primary and one secondary cells) are configured and in the leg which had bad radio, the RLC will be performing retransmissions which might be no longer needed (as it has been received through the other leg since duplication is enabled), if the leg recovers, the RLC may still transmit the data pending in the RLC/MAC (i.e. the retransmissions), which will be discarded by the NW); identifying whether a packet duplication is activated (Prada, see paragraph [0003], FIG. 1, duplication is activated and when data duplication is enabled, the same PDCP PDU is transmitted by each radio access technology (RAT); and transmitting, to a base station, failure related information associated with the RLC, entity in case that the packet duplication is activated (Prada, see paragraph [0005], when packet duplication is enabled, there may be cases when a PDCP PDU is received via one of the legs while the same (duplicated) PDCP PDU has not or has not yet been received by the other leg due to link problems; the RLC entity of the link with problems may be performing RLC retransmissions of the RLC PDU(s) containing the PDCP PDU; if the RLC entity reaches the maximum number of retransmissions will trigger a RLF which may not be desirable when there is, at least, one link which is performing and in which data is transmitted/received correctly wherein a radio link failure (RLF) for a cell  group associated with the RLC entity is identified in case that the packet duplication is deactivated (Prada, see paragraph [0049], a PDCP transmission timeout RLF may be provided, to avoid the maximum number of RLC retransmissions indication being reached and the triggering of a RLF procedure, an operator may choose to deactivate the indication for both RLCs). 

However, Prada does not explicitly teach wherein the failure related information associated with the RLC entity includes information on an identity (ID) of the logical channel associated with the RLC entity and information on a cell group associated with the RLC entity. However, Park in the same or similar field of endeavor teaches wherein the failure related information associated with the RLC entity includes information on an identity (ID) of the logical channel associated with the RLC entity and information on a cell group associated with the RLC entity(park, see paragraph [0115], FIG. 11, a UL L2 architecture including a PDCP layer, an RLC layer, and a MAC layer, a duplication entity  is defined in the MAC layer of a receiver and the receiver receives duplicated data from a transmitter, and see paragraph [0117], the DL assignment may be transmitted through a PDCCH masked to a C-RNTI of the UE, or the eNB may allocate an RNTI (e.g. D-RNTI) which is newly defined to indicate the DL assignment for duplication transmission to the UE. If the DL assignment is received through the D-RNTI, the UE may perform duplication reception, and the failure information associated with RLC is received using D-RNTI).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Park into Parada’s system/method because it would allow usage of narrowband.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient usage a fragmented narrow band(Park; [0003]).

Regarding claim 8: Prada discloses the  method of claim 1, wherein the identifying of whether the packet duplication is activated(Prada, see paragraph [0003], FIG. 1, duplication is activated and when data duplication is enabled, the same PDCP PDU is transmitted by each radio access technology (RAT) comprises identifying whether the packet duplication has been activated continuously since a packet was initially transmitted until a time at which the maximum number of retransmissions of the packet is reached(Prada, see paragraph [0005], when packet duplication is enabled, there may be cases when a PDCP PDU is received via one of the legs while the same (duplicated) PDCP PDU has not or has not yet been received by the other leg due to link problems; the RLC entity of the link with problems may be performing RLC retransmissions of the RLC PDU(s) containing the PDCP PDU; if the RLC entity reaches the maximum number of retransmissions will trigger a RLF which may not be desirable when there is, at least, one link which is performing and in which data is transmitted/received correctly.  

Regarding claim 9: Prada discloses the  method of claim 1, wherein the identifying of whether the packet duplication is activated(Prada, see paragraph [0003], FIG. 1, duplication is activated and when data duplication is enabled, the same PDCP PDU is transmitted by each radio access technology (RAT) comprises identifying whether the packet duplication is activated at a time at which the maximum number of retransmissions of a packet is reached(Prada, see paragraph [0005], when packet duplication is enabled, there may be cases when a PDCP PDU is received via one of the legs while the same (duplicated) PDCP PDU has not or has not yet been received by the other leg due to link problems; the RLC entity of the link with problems may be performing RLC retransmissions of the RLC PDU(s) containing the PDCP PDU; if the RLC entity reaches the maximum number of retransmissions will trigger a RLF which may not be desirable when there is, at least, one link which is performing and in which data is transmitted/received correctly.  

Regarding claim 10: Prada discloses the  method of claim 1, wherein the identifying of whether the packet duplication is activated (Prada, see paragraph [0003], FIG. 1, duplication is activated and when data duplication is enabled, the same PDCP PDU is transmitted by each radio access technology (RAT)comprises identifying whether the packet duplication has been activated continuously during a preset time until a time at which the maximum number of retransmissions of a packet is reached(Prada, see paragraph [0005], when packet duplication is enabled, there may be cases when a PDCP PDU is received via one of the legs while the same (duplicated) PDCP PDU has not or has not yet been received by the other leg due to link problems; the RLC entity of the link with problems may be performing RLC retransmissions of the RLC PDU(s) containing the PDCP PDU; if the RLC entity reaches the maximum number of retransmissions will trigger a RLF which may not be desirable when there is, at least, one link which is performing and in which data is transmitted/received correctly.  

Regarding claim 11: Prada discloses a  terminal in a wireless communication system, the terminal comprising: a transceiver; and at least one processor configured to: identify that a maximum number of retransmissions associated with a radio link control (RLC) entity is reached(Prada, see paragraph[0049], a maximum transmission time limit to acknowledge may be defined for each PDCP PDU, if the maximum transmission time limit is reached, an indication may be triggered to higher layers, which then trigger RLF, and see paragraph[0004], when RLC Acknowledge Mode (AM) is configured, each RLC entity will perform retransmissions until the data has been successfully acknowledged or the maximum number of RLC retransmissions has been reached, and in the latter case, the UE triggers the Radio Link Failure (RLF) procedure; this case that reaching the maximum number of RLC retransmissions may occur in limited-coverage situations), identify that at least one allowed cell for a logical channel associated with the RLC entity does not include a primary cell(Prada, see paragraph [0079],when two legs from a UE to two different cells ( one primary and one secondary cells) are configured and in the leg which had bad radio, the RLC will be performing retransmissions which might be no longer needed (as it has been received through the other leg since duplication is enabled), if the leg recovers, the RLC may still transmit the data pending in the RLC/MAC (i.e. the retransmissions), which will be discarded by the NW), identify whether a packet duplication is activated(Prada, see paragraph [0003], FIG. 1, duplication is activated and when data duplication is enabled, the same PDCP PDU is transmitted by each radio access technology (RAT), and transmit via the transceiver, to a base station, failure related information associated with the RLC, entity in case that the packet duplication is activated(Prada, see paragraph [0005], when packet duplication is enabled, there may be cases when a PDCP PDU is received via one of the legs while the same (duplicated) PDCP PDU has not or has not yet been received by the other leg due to link problems; the RLC entity of the link with problems may be performing RLC retransmissions of the RLC PDU(s) containing the PDCP PDU; if the RLC entity reaches the maximum number of retransmissions will trigger a RLF which may not be desirable when there is, at least, one link which is performing and in which data is transmitted/received correctly, wherein a radio link failure (RLF) for a cell group associated with the RLC entity is identified in case that the packet duplication is deactivated(Prada, see paragraph [0049], a PDCP transmission timeout RLF may be provided, to avoid the maximum number of RLC retransmissions indication being reached and the triggering of a RLF procedure, an operator may choose to deactivate the indication for both RLCs).

However, Prada does not explicitly teach wherein the failure related information associated with the RLC entity includes information on an identity (ID) of the logical channel associated with the RLC entity and information on a cell group associated with the RLC entity. However, Park in the same or similar field of endeavor teaches wherein the failure related information associated with the RLC entity includes information on an identity (ID) of the logical channel associated with the RLC entity and information on a cell group associated with the RLC entity(park, see paragraph [0115], FIG. 11, a UL L2 architecture including a PDCP layer, an RLC layer, and a MAC layer, a duplication entity  is defined in the MAC layer of a receiver and the receiver receives duplicated data from a transmitter, and see paragraph [0117], the DL assignment may be transmitted through a PDCCH masked to a C-RNTI of the UE, or the eNB may allocate an RNTI (e.g. D-RNTI) which is newly defined to indicate the DL assignment for duplication transmission to the UE. If the DL assignment is received through the D-RNTI, the UE may perform duplication reception, and the failure information associated with RLC is received using D-RNTI).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Park into Parada’s system/method because it would allow usage of narrowband.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient usage a fragmented narrow band(Park; [0003]).
 
Regarding claim 18: Prada discloses the  terminal of claim 11, wherein the at least one processor, when identifying whether the packet duplication is activated(Prada, see paragraph [0003], FIG. 1, duplication is activated and when data duplication is enabled, the same PDCP PDU is transmitted by each radio access technology (RAT), is further configured to: identify whether the packet duplication has been activated continuously since a packet was initially transmitted until a time at which the maximum number of retransmissions of the packet is reached(Prada, see paragraph[0049], a maximum transmission time limit to acknowledge may be defined for each PDCP PDU, if the maximum transmission time limit is reached, an indication may be triggered to higher layers, which then trigger RLF, and see paragraph[0004], when RLC Acknowledge Mode (AM) is configured, each RLC entity will perform retransmissions until the data has been successfully acknowledged or the maximum number of RLC retransmissions has been reached, and in the latter case, the UE triggers the Radio Link Failure (RLF) procedure; this case that reaching the maximum number of RLC retransmissions may occur in limited-coverage situations).  

Regarding claim 19: Prada discloses the  terminal of claim 11, wherein the at least one processor, when identifying whether the packet duplication is activated(Prada, see paragraph [0003], FIG. 1, duplication is activated and when data duplication is enabled, the same PDCP PDU is transmitted by each radio access technology (RAT), is further configured to: identify whether the packet duplication is activated at a time at which the maximum number of retransmissions of a packet is reached(Prada, see paragraph[0049], a maximum transmission time limit to acknowledge may be defined for each PDCP PDU, if the maximum transmission time limit is reached, an indication may be triggered to higher layers, which then trigger RLF, and see paragraph[0004], when RLC Acknowledge Mode (AM) is configured, each RLC entity will perform retransmissions until the data has been successfully acknowledged or the maximum number of RLC retransmissions has been reached, and in the latter case, the UE triggers the Radio Link Failure (RLF) procedure; this case that reaching the maximum number of RLC retransmissions may occur in limited-coverage situations).  

Regarding claim 20: Prada discloses a  computer program product comprising a non- transitory computer-readable recording medium having recorded thereon a computer- readable program to be executed on a computing device to cause the computing device to: identify that a maximum number of retransmissions associated with a radio link control (RLC) entity is reached(Prada, see paragraph[0049], a maximum transmission time limit to acknowledge may be defined for each PDCP PDU, if the maximum transmission time limit is reached, an indication may be triggered to higher layers, which then trigger RLF, and see paragraph[0004], when RLC Acknowledge Mode (AM) is configured, each RLC entity will perform retransmissions until the data has been successfully acknowledged or the maximum number of RLC retransmissions has been reached, and in the latter case, the UE triggers the Radio Link Failure (RLF) procedure; this case that reaching the maximum number of RLC retransmissions may occur in limited-coverage situations); identify that at least one allowed cell for a logical channel associated with the RLC entity does not include a primary cell(Prada, see paragraph [0079],when two legs from a UE to two different cells ( one primary and one secondary cells) are configured and in the leg which had bad radio, the RLC will be performing retransmissions which might be no longer needed (as it has been received through the other leg since duplication is enabled), if the leg recovers, the RLC may still transmit the data pending in the RLC/MAC (i.e. the retransmissions), which will be discarded by the NW); identify whether a packet duplication is activated((Prada, see paragraph [0003], FIG. 1, duplication is activated and when data duplication is enabled, the same PDCP PDU is transmitted by each radio access technology (RAT), and  transmit, to a base station, failure related information associated with the RLC entity; in case that the packet duplication is activated(Prada, see paragraph [0003], FIG. 1, duplication is activated and when data duplication is enabled, the same PDCP PDU is transmitted by each radio access technology (RAT) wherein a radio link failure (RLF) for a cell group associated with the RLC entity is identified in case that the packet duplication is deactivated(Prada, see paragraph [0049], a PDCP transmission timeout RLF may be provided, to avoid the maximum number of RLC retransmissions indication being reached and the triggering of a RLF procedure, an operator may choose to deactivate the indication for both RLCs).

However, Prada does not explicitly teach wherein the failure related information associated with the RLC entity includes information on an identity (ID) of the logical channel associated with the RLC entity and information on a cell group associated with the RLC entity. However, Park in the same or similar field of endeavor teaches wherein the failure related information associated with the RLC entity includes information on an identity (ID) of the logical channel associated with the RLC entity and information on a cell group associated with the RLC entity(park, see paragraph [0115], FIG. 11, a UL L2 architecture including a PDCP layer, an RLC layer, and a MAC layer, a duplication entity  is defined in the MAC layer of a receiver and the receiver receives duplicated data from a transmitter, and see paragraph [0117], the DL assignment may be transmitted through a PDCCH masked to a C-RNTI of the UE, or the eNB may allocate an RNTI (e.g. D-RNTI) which is newly defined to indicate the DL assignment for duplication transmission to the UE. If the DL assignment is received through the D-RNTI, the UE may perform duplication reception, and the failure information associated with RLC is received using D-RNTI).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Park into Parada’s system/method because it would allow usage of narrowband.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient usage a fragmented narrow band(Park; [0003]).


Claims 7 and 17  are rejected under 35 U.S.C. 103 as being unpatentable US. Pub. 20200235869 to Pradas  in view of US. Pub. Park to Park  and the combination of Park and Pradas is further combined with US. Pub. 20200145146 Decarreau (hereinafter “Decarreau”).

Regarding claim 7: Prada discloses a packet duplication is activated and at least one allowed cell for a logical channel associated with the RLC entity. However, Park does not explicitly teach the method of claim 1, wherein the cell group associated with the RLC entity includes at least one of a master cell group (MCG) or a secondary cell group (SCG). However, Decarreau in the same or similar field of endeavor teaches the method of claim 1, wherein the cell group associated with the RLC entity includes at least one of a master cell group (MCG) or a secondary cell group (SCG) (Decarreau, see paragraphs [0103-0104], a UE receives indication from MCG RLC that the maximum number of retransmissions has been reached for an SRB or for an MCG or split DRB, or a radio link failure RLF information by MCG). In view of the above, having the method of Prada and then given the well-established teaching of Park, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Park as modified by Decarreau within the system of Prada because it would allow  duplication of packets at the PDCP sublayer. Furthermore, both references deal with same field of endeavor, thus modification of Parada  by Park  as modified by Decarreau would have been to achieve increased reliability as well as potentially decreased latency  as disclosed in Decarreau para 0026

 Regarding claim 17: Prada discloses a packet duplication is activated and at least one allowed cell for a logical channel associated with the RLC entity. However, Park does not explicitly teach the terminal of claim 11, wherein the cell group associated with the RLC entity includes at least one of a master cell group (MCG) or a secondary cell group (SCG). However, Decarreau in the same or similar field of endeavor teaches the terminal of claim 11, wherein the cell group associated with the RLC entity includes at least one of a master cell group (MCG) or a secondary cell group (SCG) (Decarreau, see paragraphs [0103-0104], a UE receives indication from MCG RLC that the maximum number of retransmissions has been reached for an SRB or for an MCG or split DRB, or a radio link failure RLF information by MCG). In view of the above, having the method of Prada and then given the well-established teaching of Park, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Park as modified by Decarreau within the system of Prada because it would allow duplication of packets at the PDCP sublayer. Furthermore, both references deal with same field of endeavor, thus modification of Parada  by Park  as modified by Decarreau would have been to achieve increased reliability as well as potentially decreased latency  as disclosed in Decarreau para 0026

Response to Arguments
 
 Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. See below:
Applicant argues that First, independent claim 1 recites "identifying that at least one allowed cell for a logical channel associated with the RLC entity does not include a primary cell.
 
Examiner respectfully indicates that this means no failure as there are at most two legs to connect to from the UE perspective and everything is functioning properly and see the office action for  more information.



Applicant argues Pradas fails to disclose or suggest "identifying that at least one allowed cell for a logical channel associated with the RLC entity does not include a primary cell," as recited in claim 1. 

Examiner respectfully disagrees with applicant, please see the preceding response for the argument presented previously. Examiner respectfully directs applicant to the office action for more information how Prada reacts during failure of one of the legs or see the following that is extracted from the office action: Prada in paragraph[0049] discloses  a maximum transmission time limit to acknowledge may be defined for each PDCP PDU, if the maximum transmission time limit is reached, an indication may be triggered to higher layers, which then trigger RLF, and  further in  paragraph[0004], Prada discloses  when RLC Acknowledge Mode (AM) is configured, each RLC entity will perform retransmissions until the data has been successfully acknowledged or the maximum number of RLC retransmissions has been reached, and in the latter case, the UE triggers the Radio Link Failure (RLF) procedure; this case that reaching the maximum number of RLC retransmissions may occur in limited-coverage situations. Prada in paragraph [0079] discloses when two legs from a UE to two different cells ( one primary and one secondary cells) are configured and in the leg which had bad radio, the RLC will be performing retransmissions which might be no longer needed (as it has been received through the other leg since duplication is enabled), if the leg recovers, the RLC may still transmit the data pending in the RLC/MAC (i.e. the retransmissions), which will be discarded by the NW);  and  in paragraph [0003], FIG. 1, Prada discloses when duplication is activated and when data duplication is enabled, the same PDCP PDU is transmitted by each radio access technology (RAT); and in paragraph [0005], Parada discloses when packet duplication is enabled, there may be cases when a PDCP PDU is received via one of the legs while the same (duplicated) PDCP PDU has not or has not yet been received by the other leg due to link problems; the RLC entity of the link with problems may be performing RLC retransmissions of the RLC PDU(s) containing the PDCP PDU; if the RLC entity reaches the maximum number of retransmissions will trigger a RLF which may not be desirable when there is, at least, one link which is performing and in which data is transmitted/received correctly  and  paragraph [0049] Parada discloses a PDCP transmission timeout RLF may be provided, to avoid the maximum number of RLC retransmissions indication being reached and the triggering of a RLF procedure, an operator may choose to deactivate the indication for both RLCs). 





Applicant argues that Second, independent claim 1 recites that "the failure related information associated with the RLC entity includes information on an identity (ID) of the logical channel associated with the RLC entity and information on a cell group associated with the RLC entity." The Examiner asserts that this feature is disclosed in paragraphs [0115] and [0117] of Park. However, Park merely discloses that the eNB may allocate an RNTI (e.g. D-RNTI) to indicate the DL assignment for duplication transmission to the UE. It is well known to those skilled in the art that the RNTI is not the identity of the logical channel associated with the RLC entity, but an identifier of the UE. 

Examiner respectfully disagrees with applicant the said information included in the office action  for different reason and has to be looked in that relationship, and regarding RNTI, it correct that it indicates the ID of the UE used to recognize information intended to the UE  and for others to recognize the said UE when the information contains this RNTI and sometimes RNTI may represents a group of UEs and used to limit the size of a group where within group a specific ID of the UE is included with information for the UE.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                                                                                                                                                                                                                                

                                                                                                                                                                                                                                                              
/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476